           Case 1:19-cv-00350-DAE Document 11 Filed 07/05/19 Page 1 of 3




                                                                           Attachment 10 - Motion

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                                   DIVISION

Brian William Collister

PLAINTIFF
                                                                 CIVIL ACTION NO. 1:19-CV-00350-LY
v.                                                                       CASE NUMBER

 KXAN et al
DEFENDANT(S)



                                           MOTION FOR Restraining Order

                                BRIAN W. COLLISTER
                 Now comes      PLAINTIFF                                                             ,
                                             Issue restraining order to prevent further spoliation
Plaintiff pro se, and requests the Court to: of evidence by Defendants related to Plaintiff's
                                             employment and all other related matters.
Plaintiff's request is based on the fact Nexstar Media Group, Inc. policy requires deletion of all emails
2 years after they were sent or received. In addition to retaining all emails since Plaintiff's date of hire,
Plaintiff also requests the restraining order prevent destruction of any and all records relating to or
referencing Plaintiff's employment and any all all matters related to it, including those that are on-going.

                                                                   /s/
Date:           7/1/2019
                                               Signature


                                               Address:        295 Desert Willow Way Austin TX 78737




                                               Phone: 512-808-8217




                                                                                                     50
Rev. Ed. October 26, 2017
         Case 1:19-cv-00350-DAE Document 11 Filed 07/05/19 Page 2 of 3




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

BRIAN COLLISTER,                            )(
Plaintiff
                                            )(      CASE NO. 1:19-cv-00350
V.
                                            )(
KXAN & NEXSTAR, et al
DEFENDANT

                             CERTIFICATE OF SERVICE




         I,          Brian William Collister                                   , Plaintiff pro se,
do here by certify that on the      5th        Day of          July               , 2019         ,a
true     and    correct    copy    of     the   foregoing     pleading   was     forwarded       to
, the attorney for (Defendant) by Notice of Electronic Filing (NEF) and email sent by Plaintiff at
the following email address: William.Davis@jacksonlewis.com .

                                            William L. Davis, Esq. State Bar No. 05563800
                                            davisw@jacksonlewis.com
                                            JACKSON LEWIS P.C.
                                            500 N. Akard, Suite 2500
                                            Dallas, Texas 75201
                                            PH: (214) 520-2400
                                            FX: (214) 520-2008




Dated:   7/5/2019


                                                    /S/
                                             Signature of Plaintiff




                                                                                                51
           Case 1:19-cv-00350-DAE Document 11 Filed 07/05/19 Page 3 of 3




Rev. Ed. October 26, 2017
